 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00125 LJO

11                                 Plaintiff,             MOTION TO DISMISS; [PROPOSED] ORDER

12                           v.

13   MARCUS IVEY,

14                                 Defendant.

15

16           The United States of America, by and through MCGregor W. Scott, United States Attorney, and

17 Melanie L. Alsworth, Assistant United States Attorney, moves this Court for permission to dismiss

18 without prejudice the indictment in Case Number 1:18-CR-00125 LJO.

19           Rule 48(a) of the Federal Rules of Criminal Procedure permits the government, with leave of

20 court, to dismiss an indictment. Good cause exists to dismiss the pending indictment without prejudice,

21 and dismissal is in the interest of justice. Further, Mr. Ivey is detained as a result of this case. The

22 Court should order the U.S. Marshall to effect the defendant’s immediate release from federal custody

23 insofar as he is being held on the indictment in this case.

24                                                            Respectfully submitted,
      Dated: February 27, 2019                                MCGREGOR W. SCOTT
25                                                            United States Attorney
26
                                                       By: /s/ Melanie L. Alsworth
27                                                         Melanie L. Alsworth
                                                           Assistant United States Attorney
28


       MOTION AND [PROPOSED] ORDER TO DISMISS             1
30
 1                                                  ORDER

 2         The Court grants the government’s motion, pursuant to Fed. R. Crim. P. 48(a), and orders that:

 3         1.      The indictment in this case is dismissed without prejudice; and

 4         2.      The U. S. Marshall is ordered to release defendant from federal custody, subject to any

 5 other valid holds that may be lodged against defendant.

 6
     IT IS SO ORDERED.
 7

 8      Dated:    February 27, 2019                         /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      MOTION AND [PROPOSED] ORDER TO DISMISS            2
30
